EXHIBIT 99.2 CONSENT OF QUALIFIED PERSON David Ted Coupland Director - Geological Consulting, Principal Geostatistician Level 4, 1111 Hay Street, West Perth 6005 Western Australia phone: +61 (08) 9442 2111 fax: +61 (08) 9442 2110 The Toronto Stock Exchange Alberta Securities Commission British Columbia Securities Commission Ontario Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission New Brunswick Securities Commission NYSE-Amex Re: Exeter Resource Corporation (the “Company”) – Consent of Qualified Person I, David (Ted) Coupland, MAusIMM(CP), consent to the public filing of the Technical Report titled "Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile" and dated January 16, 2012 (the “Technical Report”) by Exeter Resource Corporation. I also consent to any extracts from or a summary of the Technical Report in the January 16, 2012 news release titled “Exeter Completes Positive Prefeasibility Study for its Caspiche Project” of Exeter Resource Corporation. I certify that I have read the January 17, 2012 news release that the report supports being filed by Exeter Resource Corporation and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this 16th day of January 2012 Signed /s/ David (Ted) Coupland David (Ted) Coupland, MAusIMM(CP)
